Exhibit 10.1

TENTH AMENDMENT TO
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

TENTH AMENDMENT, dated as of July 27, 2009, but effective as of June 30, 2009
(this "Amendment”), to the Amended and Restated Loan and Security Agreement,
dated as of July 3, 2007, as amended by the First Amendment dated as of
October 3, 2007, by the Second Amendment dated as of January 25, 2008, by the
Third Amendment dated as of March 24, 2008, by the Fourth Amendment dated as of
May 1, 2008, by the Fifth Amendment dated as of July 15, 2008 by the Sixth
Amendment dated as of September 15, 2008, by the Seventh Amendment dated as of
February 27, 2009, by the Eighth Amendment dated as of March 13, 2009, and by
the Ninth Amendment dated as of April 1, 2009 (the “Loan Agreement”), by and
among, on the one hand, the lenders identified on the signature pages thereof
(such lenders, together with their respective successors and permitted assigns,
are referred to hereinafter each individually as a “Lender” and collectively as
the “Lenders”), and WELLS FARGO FOOTHILL, INC. (“Foothill”), a California
corporation, as the arranger and administrative agent for the Lenders (in such
capacity, together with its successors and assigns in such capacity, “Agent”),
and, on the other hand, METALICO, INC., a Delaware corporation (“Parent”), and
each of Parent’s Subsidiaries identified on the signature pages thereof (such
Subsidiaries, together with Parent, are referred to hereinafter each
individually as a “Borrower”, and collectively, jointly and severally, as the
“Borrowers”).

WHEREAS, the Loan Parties, Agent and the Lenders wish to amend certain terms and
provisions of the Loan Agreement subject to the terms and conditions of this
Amendment.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants,
agreements and conditions hereinafter set forth, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

1. Capitalized Terms. All capitalized terms used in this Amendment (including,
without limitation, in the recitals hereto) and not otherwise defined shall have
their respective meanings set forth in the Loan Agreement.

2. Recitals. The third recital on the first page of the Loan Agreement is hereby
amended by deleting the reference to “$60,000,000” from the fifth line thereof
and inserting “$30,000,000” in lieu thereof.

3. Existing Defined Terms in the Loan Agreement. Section 1.1 of the Loan
Agreement is hereby amended as follows:

(a) The definition of the term “EBITDA” is hereby amended in its entirety to
read as follows:

"'EBITDA’ means, with respect to any Person for any period, the Consolidated Net
Income of such Person and its Subsidiaries for such period, plus (i) without
duplication, the sum of the following amounts of such Person and its
Subsidiaries for such period and to the extent deducted in determining
Consolidated Net Income of such Person and its Subsidiaries for such period:
(A) Consolidated Net Interest Expense, (B) net income tax expense,
(C) depreciation expense, (D) amortization expense, (E) non-cash compensation
charges, (F) non-cash expenses relating to the Borrowers’ ownership of the
capital Stock of Beacon, and (G) non-cash non-operating expense, minus
(A) non-cash gains relating to the Borrower’s ownership of the capital Stock of
Beacon and (B) non-cash non-operating income; provided that for the purposes of
calculating EBITDA of the Borrowers, the EBITDA of any Person acquired by, or of
a Person substantially all of whose assets are being acquired by, the Borrower
or one or more of its Subsidiaries pursuant to an acquisition consented to in
writing by the Required Lenders during such period shall be included on a pro
forma basis for such period (as if the consummation of such acquisition and the
incurrence or assumption of any Indebtedness in connection therewith occurred on
the first day of such period).”

(b) The definition of the term “Maximum Revolver Amount” is hereby amended in
its entirety to read as follows:

"'Maximum Revolver Amount’ means $30,000,000.”

(c) The definition of the term “Premium Amount” is hereby amended as follows:

The reference to “$60,000,000” from the second line thereof is hereby deleted
and “$30,000,000” is inserted in lieu therefor.

(d) The definition of the term “Required Lenders” is hereby amended in its
entirety to read as follows:

"'Required Lenders’ means, at any time, Lenders whose aggregate Pro Rata Shares
equal or exceed 50.1%.”

(e) By deleting in its entirety the definitions of “Fixed Charges”, Fixed Charge
Coverage Ratio”, “Interest Expense” and “Third Ableco Loan Prepayment Reserve”.

4. New Defined Terms. The following defined terms are hereby added to
Section 1.1 of the Loan Agreement:

(a) The definition of the term “Consolidated Funded Indebtedness” is hereby
inserted, in appropriate alphabetical order, to read as follows:

"'Consolidated Funded Indebtedness’ means, with respect to any Person at any
date, all Indebtedness for borrowed money or letters of credit of such Person,
determined on a consolidated basis in accordance with GAAP, which by its terms
matures more than one year after the date of calculation, and any such
Indebtedness maturing within one year from such date which is renewable or
extendable at the option of such Person to a date more than one year from such
date. Notwithstanding anything to the contrary herein, “Consolidated Funded
Indebtedness” shall include, without duplication, with respect to the Borrowers,
the Revolver Usage, any Term Loan, the amount of their Capitalized Lease
Obligations, and the amount of the Ableco Loans at all times whether renewable
or extendable or not, and shall exclude at all times, without duplication, with
respect to the Borrowers, the Senior Convertible Notes, Junior Debt and
Permitted Purchase Money Indebtedness.”

(b) The definition of the term “Consolidated Net Income” is hereby inserted, in
appropriate alphabetical order, to read as follows:

"'Consolidated Net Income’ means, with respect to any Person for any period, the
net income (loss) of such Person and its Subsidiaries for such period,
determined on a consolidated basis and in accordance with GAAP, but excluding
from the determination of Consolidated Net Income (without duplication) (a) any
non-cash extraordinary or non-recurring gains or losses or non-cash gains or
losses from Dispositions, (b) restructuring charges, (c) effects of discontinued
operations, (d) interest that is paid-in-kind, (e) interest income, and (f) any
tax refunds, net operating losses or other net tax benefits received during such
period on account of any prior period.”

(c) The definition of the term “Consolidated Net Interest Expense” is hereby
inserted, in appropriate alphabetical order, to read as follows:

"'Consolidated Net Interest Expense’ means, with respect to any Person for any
period, gross cash interest expense of such Person and its Subsidiaries for such
period determined on a consolidated basis and in accordance with GAAP (including
interest expense paid to Affiliates of such Person), less (i) the sum of
(A) interest income for such period and (B) gains for such period on Hedging
Agreements (to the extent not included in interest income above and to the
extent not deducted in the calculation of gross interest expense), plus (ii) the
sum of (A) losses for such period on Hedging Agreements (to the extent not
included in such gross interest expense) and (B) the upfront costs or fees for
such period associated with Hedging Agreements (to the extent not included in
such gross interest expense), in each case, determined on a consolidated basis
and in accordance with GAAP.”

(d) The definition of the term “Disposition “ is hereby inserted, in appropriate
alphabetical order, to read as follows:

"'Disposition’ means any transaction, or series of related transactions,
pursuant to which any Person or any of its Subsidiaries sells, assigns,
transfers or otherwise disposes of any property or assets (whether now owned or
hereafter acquired) to any other Person, in each case, whether or not the
consideration therefor consists of cash, securities or other assets owned by the
acquiring Person.”

(e) The definition of the term “Equity Proceeds Ableco Loan Prepayment” is
hereby inserted, in appropriate alphabetical order, to read as follows:

"‘Equity Proceeds Ableco Loan Prepayment’ has the meaning set forth in Section
7.8(a).”

(f) The definition of the term “Equity Proceeds Ableco Loan Prepayment Amount”
is hereby inserted, in appropriate alphabetical order, to read as follows:

"'Equity Proceeds Ableco Loan Prepayment Amount’ means, so long as such amounts
are permitted to be paid in accordance with the terms of Section 7.8(a), the Net
Cash Proceeds of the Tenth Amendment Stock Offering not to exceed an amount
equal to the sum of (i) the first $10,000,000 (the “Initial Equity Proceeds
Ableco Loan Prepayment Amount”), or, if before the making of the Tax Refund
Ableco Loan Prepayment, $12,300,000, of such Net Cash Proceeds, and
(ii) one-half of the last $3,250,000 of the next $10,000,000, or, if before the
making of the Tax Refund Ableco Loan Prepayment, one-half of the last $950,000
of the next $7,700,000, of such Net Cash Proceeds. For the avoidance of doubt,
(x) if the Tax Refund Ableco Loan Prepayment has been made, Parent shall be
entitled to retain an amount equal to the sum of the first $6,750,000 and
one-half of the next $3,250,000 of the Net Cash Proceeds of the Tenth Amendment
Stock Offering in excess of the first $10,000,000 thereof, or, if the Tax Refund
Ableco Loan Prepayment has not been made, Parent shall be entitled to retain an
amount equal to the sum of the first $6,750,000 and one-half of the next
$950,000 of the Net Cash Proceeds of the Tenth Amendment Stock Offering in
excess of the first $12,300,000 thereof and (y) the Net Cash Proceeds of the
Tenth Amendment Stock Offering in excess of $20,000,000 shall be first applied
to make a permanent prepayment of the Obligations in accordance with
Section 7.8(a)(ii)(x) and (y).”

(g) The definition of the term “Tenth Amendment Stock Offering” is hereby
inserted, in appropriate alphabetical order, to read as follows:

"'Tenth Amendment Stock Offering’ means, so long as (i) no Default or Event of
Default has occurred and is continuing or would result therefrom and
(ii) proceeds thereof are received no later than December 31, 2009, the sale or
sales by Parent of its stock on or after the Tenth Amendment Effective Date but
prior to December 31, 2009.”

(h) The definition of the term “Tax Refund Prepayment Amount” is hereby
inserted, in appropriate alphabetical order, to read as follows:

"'Tax Refund Prepayment Amount’ means an amount not to exceed $2,300,000 from
the proceeds of 2008 Federal tax refunds and net operating loss carrybacks
actually received, in cash, by the Borrowers prior to March 31, 2010.”

(i) The definition of the term “Tax Refund Ableco Loan Prepayment” is hereby
inserted, in appropriate alphabetical order, to read as follows:

"'Tax Refund Ableco Loan Prepayment’ has the meaning set forth in Section
7.8(a).”

(j) The definition of the term “Tax Refund Ableco Loan Prepayment Amount” is
hereby inserted, in appropriate alphabetical order, to read as follows:

(k) "'Tax Refund Ableco Loan Prepayment Amount’ means, so long as such amounts
are permitted to be paid in accordance with the terms of Section 7.8(a), an
amount not to exceed 100%, or, if after the making of the Equity Proceeds Ableco
Loan Prepayment Amount, one-half (1/2), of the Net Cash Proceeds of the Tax
Refund Prepayment Amount. For the avoidance of doubt, so long as the Tax Refund
Prepayment Amount is actually received, in cash, by the Borrowers prior to
March 31, 2010 but after the making of the Equity Proceeds Ableco Loan
Prepayment, Parent shall have the right to and shall retain an amount equal to
one-half (1/2) of the Net Cash Proceeds of the Tax Refund Prepayment Amount.”

(l) The definition of the term “Hedging Agreement” is hereby inserted, in
appropriate alphabetical order, to read as follows:

"'Hedging Agreement’ means any interest rate, foreign currency, commodity or
equity swap, collar, cap, floor or forward rate agreement, or other agreement or
arrangement designed to protect against fluctuations in interest rates or
currency, commodity or equity values (including any option with respect to any
of the foregoing and any combination of the foregoing agreements or
arrangements), and any confirmation executed in connection with any such
agreement or arrangement.”

(m) The definition of the term “Leverage Ratio” is hereby inserted, in
appropriate alphabetical order, to read as follows:

"'Leverage Ratio’ means, as of any date of determination, the ratio of (a) the
Consolidated Funded Indebtedness as of such date to (b) Borrowers’ EBITDA for
the 12 month period ended as of such date.”

(n) The definition of the term “Line Block” is hereby inserted, in appropriate
alphabetical order, to read as follows:

"'Line Block’ has the meaning set forth in Section 2.1(b).”

(o) The definition of the term “Tenth Amendment Effective Date” is hereby
inserted, in appropriate alphabetical order, to read as follows:

"'Tenth Amendment Effective Date’ means the date on which all of the conditions
precedent to the effectiveness of the Tenth Amendment to this Agreement dated as
of July 27, 2009, by and among Borrowers, the Lenders and Agent, have been
fulfilled or waived.”

5. Revolver Advances.

(a) Section 2.1(a)(y)(i) is hereby amended as follows:

The reference to “$30,000,000” from the second line thereof is hereby deleted
and “$10,000,000” is inserted in lieu therefor.

(b) The last sentence of Section 2.1(b) is hereby amended and restated in its
entirety to read as follows:

“Moreover, in addition to the foregoing reserves, the Loan Parties acknowledge
that on the Tenth Amendment Effective Date Agent shall establish a reserve
against Availability in the initial amount of an additional $20,000,000 (the
“Line Block”), which reserve may be reduced from time to time in the sole
discretion of the Agent and the Lenders and in such amounts as the Agent and the
Lenders deem appropriate in their sole discretion.”

(c) Section 2.1(c) is hereby amended as follows:

The phrase “to exceed the Maximum Revolver Amount” in the last line thereof is
hereby deleted and “to exceed the product of Maximum Revolver Amount less the
amount of Line Block then in effect” is inserted in lieu therefor.

6. Negative Covenants (Indebtedness).

(a) Section 7.1(h) is hereby amended as follows:

The reference to “$73,865,000” from the second line thereof is hereby deleted
and “$54,395,000” is inserted in lieu therefor.

(b) Section 7.1(k) is hereby amended as follows:

The reference to “$100,000,000” from the second line thereof is hereby deleted
and “$85,000,000” is inserted in lieu therefor.

7. Prepayments and Amendments. Section 7.8(a) of the Loan Agreement is hereby
amended by:

(a) Amending and restating the second proviso in the first sentence thereof to
read as follows:

"provided, however, that notwithstanding anything to the contrary contained in
clauses (x) or (y) above, so long as no Default or Event of Default has occurred
and is continuing or would result therefrom, the Borrowers may make the
following prepayments in respect of the Ableco Loans: (A) a prepayment in
respect of the Ableco Loans in an amount not to exceed $5,000,000 on the Seventh
Amendment Effective Date (the “First Ableco Loan Prepayment”); (B) on and after
the receipt by Agent and the Lenders of the financial statements of the
Borrowers that are required to be delivered pursuant to Section 6.3(a) for the
fiscal quarter ended March 31, 2009, a prepayment in respect of the Ableco Loans
in an amount not to exceed $5,000,000 (the “Second Ableco Loan Prepayment”);
(C) a prepayment in respect of the Ableco Loans in an amount not to exceed
$5,000,000 on the Tenth Amendment Effective Date (the “Third Ableco Loan
Prepayment”); (D) a prepayment in respect of the Ableco Loans in an amount not
to exceed the Tax Refund Ableco Loan Prepayment Amount from the proceeds of the
Tax Refund Prepayment Amount actually received, in cash, by the Borrowers prior
to March 31, 2010 (the “Tax Refund Ableco Loan Prepayment”); and (E) a
prepayment in respect of the Ableco Loans in an amount not to exceed the Equity
Proceeds Ableco Loan Prepayment Amount from the proceeds of the Tenth Amendment
Stock Offering (the “Equity Proceeds Ableco Loan Prepayment” and together with
the First Ableco Loan Prepayment, the Second Ableco Loan Prepayment, the Third
Ableco Loan Prepayment, and the Tax Refund Ableco Loan Prepayment, each an
“Ableco Loan Prepayment” and collectively, the “Ableco Loan Prepayments”);
provided, further, however, that (i) in no event shall the Tax Refund Ableco
Loan Prepayment be made after March 31, 2010, (ii) in no event shall the Equity
Proceeds Ableco Loan Prepayment be made after December 31, 2009, (iii) the
Availability of Borrowers immediately after giving effect to each of the Third
Ableco Loan Prepayment, the Tax Refund Ableco Loan Prepayment and the Equity
Proceeds Ableco Loan Prepayment shall not be less than $1, (iv) prior to the
making of the Tax Refund Ableco Loan Prepayment, the proceeds of 2008 Federal
tax refunds net operating loss carrybacks shall be deposited into the Cash
Management Account, (v) the Net Cash Proceeds of the Tenth Amendment Stock
Offering in excess of $20,000,000 shall be first applied to make a permanent
prepayment of the Obligations in accordance with Section 7.8(a)(ii)(x) and (y),
(vi) the proceeds of 2008 Federal tax refunds net operating loss carrybacks in
excess of $2,300,000 shall be first applied to make a permanent prepayment of
the Obligations in accordance with Section 7.8(a)(ii)(x) and (y), and (vii) in
no event shall the amount of the sum of the Tax Refund Ableco Loan Prepayment
and the Equity Proceeds Ableco Loan Prepayment exceed $13,925,000. The Loan
Parties acknowledge that the First Ableco Loan Prepayment and the Second Ableco
Loan Prepayment were made prior to the Tenth Amendment Effective Date.

(b) Amending and restating the second sentence thereof to read as follows:

Notwithstanding anything to the contrary set forth in this Section 7.8(a) and to
the extent permitted under the Senior Convertible Notes Subordination Agreement,
Parent may at any time and from time to time propose to the holders of the
Senior Convertible Notes to exchange, so long as no Default or Event of Default
shall have occurred and be continuing and so long as no Change of Control shall
occur from such exchange and on customary terms and conditions reasonably
satisfactory to the Required Lenders, and to consummate the exchange of, all or
any portion of the outstanding Senior Convertible Notes for up to 10,000,000
shares of common Stock of Parent (such exchange a “Permitted Equity for Debt
Exchange”).

8. Financial Covenants. Section 7.20(a) of the Loan Agreement is hereby amended
and restated in its entirety to read as follows:

"(a)(i) Minimum EBITDA. Fail to maintain EBITDA, measured on a fiscal
quarter-end basis, of not less than the required amount set forth in the
following table for the applicable period set forth opposite thereto:

          Applicable Amount  
Applicable Period
       
 
$ 7,073,000    
For the 6 month period ending
June 30, 2009
       
 
$ 9,931,000    
For the 9 month period ending
September 30, 2009
       
 
$ 11,622,000    
For the 12 month period ending
December 31, 2009
       
 

Agent shall establish required minimum amounts for each 12-month period ending
on the last day of each fiscal quarter after December 31, 2009 on such basis as
Agent may determine in its Permitted Discretion, consistent with methods
employed to establish minimum amounts for prior periods; provided, that if Agent
and Borrowers cannot agree on such Projections, for purposes of this
Section 7.20(a)(i), Borrowers’ projected EBITDA for such 12 month period shall
not be less than $12,000,000.

(a)(ii) Leverage Ratio. Permit the Leverage Ratio, measured on a fiscal
quarter-end basis, to be greater than the applicable ratio set forth in the
following table for the applicable period set forth opposite thereto:

      Leverage Ratio  
Applicable Period
   
 
8.84:1.00  
For the 6 month period ending
June 30, 2009
   
 
4.43:1.00  
For the 9 month period ending
September 30, 2009
   
 
3.51:1.00  
For the 12 month period ending
December 31, 2009
   
 

Agent shall establish required maximum ratios for each 12-month period ending on
the last day of each fiscal quarter after December 31, 2009 on such basis as
Agent may determine in its Permitted Discretion, consistent with methods
employed to establish maximum ratios for prior periods; provided, that if Agent
and Borrowers cannot agree on such Projections, for purposes of this
Section 7.20(a)(ii), Borrowers’ projected Leverage Ratio for such 12 month
period shall not be greater than 3.5:1.00.

9. Prepayment Premium. Notwithstanding anything to the contrary set forth in
Section 3.5 of the Loan Agreement or otherwise in any Loan Document, Borrowers
shall not be required to pay any Applicable Prepayment Premium in connection
with any reduction of the Premium Amount upon giving effect to this Amendment.

10. Schedules. The schedules to the Loan Agreement are hereby amended by
amending and restating Schedule C-1 in its entirety to read as set forth in
Exhibit A hereto.

11. Conditions. This Amendment shall become effective only upon satisfaction in
full of the following conditions precedent (the first date upon which all such
conditions have been satisfied being herein called the “Tenth Amendment
Effective Date”):

(a) Representations and Warranties; No Event of Default. The representations and
warranties contained herein, in Section 5 of the Loan Agreement and in each
other Loan Document and certificate or other writing delivered to Agent and the
Lenders pursuant hereto on or prior to the Tenth Amendment Effective Date shall
be correct in all material respects on and as of the Tenth Amendment Effective
Date as though made on and as of such date (except to the extent that such
representations and warranties expressly relate solely to an earlier date in
which case such representations and warranties shall be true and correct on and
as of such date), and no Default or Event of Default shall have occurred and be
continuing on the Tenth Amendment Effective Date or would result from this
Amendment becoming effective in accordance with its terms, unless any such Event
of Default has previously been waived in accordance with Section 15 of the Loan
Agreement.

(b) Amendment Fee. Borrowers shall have paid to Agent, in immediately available
funds for the benefit of the Lenders in accordance with their Pro Rata Share,
the fees set forth in the fee letter dated the date hereof (the “Tenth Amendment
Fee Letter”).

(c) Delivery of Documents. Agent shall have received on or before the Tenth
Amendment Effective Date the following, each in form and substance reasonably
satisfactory to Agent and, unless indicated otherwise, dated the Tenth Amendment
Effective Date:

(i) counterparts of this Amendment and the Tenth Amendment Fee Letter, duly
executed by each Loan Party and each Lender;

(ii) an amendment to the Fee Letter duly executed by each Loan Party;

(iii) duly executed amendments to the Ableco Loan Agreement and the Ableco
Intercreditor Agreement, each in form and substance satisfactory to the Agent;

(iv) JPMorgan Chase Bank, N.A. (“JPM”) shall have assigned to Wells Fargo
Foothill, Inc. JPM’s interest in and JPM’s rights and obligations under the Loan
Documents as of the Tenth Amendment Effective Date with respect to the
Obligations owing to JPM, and JPM’s portion of the Commitments; and

(v) such other agreements, instruments, approvals, opinions and other documents
as Agent may reasonably request.

(d) Proceedings. All proceedings in connection with the transactions
contemplated by this Amendment, and all documents incidental thereto, shall be
reasonably satisfactory to Agent, and Agent shall have received all such
information and such counterpart originals or certified copies of documents, and
such other agreements, instruments, approvals, opinions and other documents, as
Agent may reasonably request.

12. Covenant Calculations. The parties hereto acknowledge and agree that the
amendments set forth in Sections 8 and 9 shall become effective on and as of
June 30, 2009.

13. Covenant to Deliver Resolutions. Within 30 days of the date first set forth
above, each Loan Party shall deliver to the Agent duly adopted resolutions of
such Loan Party, certified by an authorized officer thereof, ratifying the
execution, delivery and performance by such Loan Party of this Amendment, and
the performance of the Loan Agreement, as amended.

14. Representations and Warranties. Each Loan Party represents and warrants as
follows:

(a) Except as previously disclosed in writing to Agent and the Lenders: (i) the
representations and warranties made by such Loan Party herein, in the Loan
Agreement and in each other Loan Document and certificate or other writing
delivered to Agent on or prior to the Tenth Amendment Effective Date shall be
correct and accurate on and as of the Tenth Amendment Effective Date as though
made on and as of such date (except to the extent that such representations and
warranties expressly relate solely to an earlier date in which case such
representations and warranties shall be true and correct on and as of such
date); and (ii) no Default or Event of Default shall have occurred and be
continuing on the Tenth Amendment Effective Date or would result from this
Amendment becoming effective in accordance with its terms.

(b) Each of the Loan Parties (i) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, (ii) has all
requisite power and authority to execute, deliver and perform this Amendment,
and to perform the Loan Agreement, as amended hereby and each other Loan
Document, and (iii) is duly qualified to do business and is in good standing in
each jurisdiction where the failure to be so qualified and in good standing
reasonably could be expected to cause a Material Adverse Change.

(c) The execution, delivery and performance by each Loan Party of this
Amendment, and the performance by each such Loan Party of the Loan Agreement, as
amended hereby and each other Loan Document, (i) have been duly authorized by
all necessary action, (ii) do not and will not contravene such Loan Party’s
charter or by-laws, any applicable law or any contractual restriction binding on
or otherwise affecting it or any of its properties, (iii) do not and will not
result in or require the creation of any lien or other encumbrance (other than
pursuant to any Loan Documents) upon or with respect to any of its properties,
and (iv) do not and will not result in any suspension, revocation, impairment,
forfeiture or nonrenewal of any permit, license, authorization or approval
applicable to its operations or any of its properties.

(d) No authorization or approval or other action by, and no notice to or filing
with, any Governmental Authority or agency or other regulatory body is required
in connection with the due execution, delivery and performance by such Loan
Party of this Amendment, or for the performance of the Loan Agreement, as
amended hereby.

(e) This Amendment, the Loan Agreement, as amended hereby, and each other Loan
Document to which such Loan Party is a party is a legal, valid and binding
obligation of such Loan Party, enforceable against such Loan Party in accordance
with its terms, except as such enforceability may be limited by equitable
principles or by or subject to any bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors’ rights generally.

15. Continued Effectiveness of the Loan Agreement.

(a) Except as otherwise expressly provided herein, the Loan Agreement and the
other Loan Documents are, and shall continue to be, in full force and effect and
are hereby ratified and confirmed in all respects, except that on and after the
Tenth Amendment Effective Date (i) all references in the Loan Agreement to “this
Agreement”, “hereto”, “hereof”, “hereunder” or words of like import referring to
the Loan Agreement shall mean the Loan Agreement as amended by this Amendment
and (ii) all references in the other Loan Documents to the “Loan Agreement”,
“thereto”, “thereof”, “thereunder” or words of like import referring to the Loan
Agreement shall mean the Loan Agreement as amended by this Amendment.

(b) The Loan Parties hereby acknowledge and agree that this Amendment
constitutes a “Loan Document” under the Loan Agreement. Accordingly, it shall be
an Event of Default under the Loan Agreement if any representation or warranty
made by any Loan Party under or in connection with this Amendment shall have
been untrue, false or misleading in any material respect when made.

16. Costs and Expenses. Borrowers shall pay all reasonable out-of-pocket costs
and expenses of Agent (including, without limitation, the reasonable fees and
charges of counsel to Agent) in connection with this Amendment.

17. Ratification. Each Guarantor by its execution of this Amendment hereby
(a) acknowledges and consents to this Amendment, (b) confirms and agrees that
each Loan Document to which it is a party is, and shall continue to be, in full
force and effect and is hereby ratified and confirmed in all respects, and
(c) confirms and agrees that to the extent that any such Loan Document assigns
or pledges to Agent, or grants to Agent a security interest in or lien on, any
Collateral as security for the obligations of Borrowers from time to time
existing in respect of the Loan Documents, such pledge, assignment and/or grant
of a security interest or lien is hereby ratified and confirmed in all respects
as security for all obligations of such Guarantor, whether now existing or
hereafter arising.

18. Release by the Loan Parties. Effective on the date hereof, each Loan Party
hereby waives, releases, remises and forever discharges each Agent and each
Lender, each of their respective Affiliates and each of the officers, directors,
employees, and agents of each Lender, each Agent and their respective Affiliates
(collectively, the “Releasees”), from any and all claims, suits, investigations,
proceedings, demands, obligations, liabilities, causes of action, damages,
losses, costs and expenses, whether based in contract, tort, implied or express
warranty, strict liability, criminal or civil statute or common law of any kind
or character, known or unknown, past or present, liquidated or unliquidated,
suspected or unsuspected, which each Loan Party ever had from the beginning of
the world, or now has against any such Releasee which relates, directly or
indirectly to the Loan Agreement, any other Loan Document, or to any acts or
omissions of any such Releasee, except for the duties and obligations set forth
in this Amendment or the other Loan Documents. As to each and every claim
released hereunder, each Loan Party hereby represents that it has received the
advice of legal counsel with regard to the releases contained herein, and having
been so advised, specifically waives the benefit of the provisions of Section
1542 of the Civil Code of California which provides as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH A CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM, MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

As to each and every claim released hereunder, each Loan Party also waives the
benefit of each other similar provision of applicable federal or state law
(including without limitation the laws of the state of New York), if any,
pertaining to general releases after having been advised by its legal counsel
with respect thereto.

19. Miscellaneous.

(a) This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which shall be deemed
to be an original, but all of which taken together shall constitute one and the
same agreement. Delivery of an executed counterpart of this Amendment by
telefacsimile shall be equally as effective as delivery of an original executed
counterpart of this Amendment. Any party delivering an executed counterpart of
this Amendment by telefacsimile also shall deliver an original executed
counterpart of this Amendment but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Amendment.

(b) Section and paragraph headings herein are included for convenience of
reference only and shall not constitute a part of this Amendment for any other
purpose.

(c) This Amendment shall be governed by, and construed in accordance with, the
laws of the State of New York.

[Remainder of this page intentionally left blank]

1

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

BORROWERS:

METALICO, INC.,
a Delaware corporation
AMERICAN CATCON, INC.,
a Texas corporation
METALICO AKRON, INC.,
an Ohio corporation
METALICO AKRON REALTY, INC.,
an Ohio corporation
METALICO ALABAMA REALTY, INC.,
an Alabama corporation
METALICO ALUMINUM RECOVERY, INC.,
a New York corporation
METALICO BUFFALO, INC.,
a New York corporation
METALICO-COLLEGE GROVE, INC.,
a Tennessee corporation
METALICO-GRANITE CITY, INC.,
an Illinois corporation
METALICO NIAGARA, INC.,
a New York corporation
METALICO PITTSBURGH, INC.,
a Pennsylvania corporation
METALICO ROCHESTER, INC.,
a New York corporation
METALICO SYRACUSE, INC.,
a New York corporation
METALICO SYRACUSE REALTY, INC.,
a New York corporation
METALICO TRANSFER, INC.,
a New York corporation
METALICO TRANSFER REALTY, INC.,
a New York corporation
METALICO TRANSPORT, INC.,
a New York corporation
GULF COAST RECYCLING, INC.,
a Florida corporation

By:       
Name: Michael J. Drury
Title: Authorized Representative


BORROWERS:

MAYCO INDUSTRIES, INC.,


an Alabama corporation
SANTA ROSA LEAD PRODUCTS, INC.,
a California corporation
TRANZACT CORPORATION,
a Delaware corporation
WEST COAST SHOT, INC.,
a Nevada corporation
ELIZABETH HAZEL LLC, an Ohio limited liability company
MELINDA HAZEL LLC, an Ohio limited liability company
TOTALCAT GROUP, INC., a Delaware corporation
FEDERAL AUTOCAT RECYCLING, LLC, a New Jersey limited liability company
HYPERCAT COATING LIMITED LIABILITY COMPANY, a New Jersey limited liability
company
HYPERCAT DMG, L.L.C., a New Jersey limited liability company

By:       
Name: Michael J. Drury
Title: Authorized Representative


GUARANTORS:

METALICO COLLIERS REALTY, INC.,


a West Virginia corporation
METALICO NEVILLE REALTY, INC.,
a Pennsylvania corporation
METALICO NILES, INC.,
an Ohio corporation
RIVER HILLS BY THE RIVER, INC.,
a Florida corporation
GENERAL SMELTING & REFINING, INC., a Tennessee corporation
METALICO GULFPORT REALTY, INC., a Mississippi corporation

By:       
Name: Michael J. Drury
Title: Authorized Representative


Accepted and agreed to as of
the date first above-written:

WELLS FARGO FOOTHILL, INC.,


a California corporation, as Agent



    By:

Name:
Title:

LENDER:

WELLS FARGO FOOTHILL, INC.,
as Lender



    By:

Name:
Title:

Exhibit A

Schedule C-1
Lenders and Lenders’ Commitments1

                                         
 
  Revolver   Term Loan A   Term Loan B   Term Loan C   Total
Lender
  Commitment   Commitment   Commitment   Commitment   Commitment
 
                                       
Wells Fargo
  $ 30,000,000     $ 0     $ 0     $ 0     $ 30,000,000  
Foothill, LLC
                                       
 
                                       
Total
  $ 30,000,000     $ 0     $ 0     $ 0     $ 30,000,000  
 
                                       

1These commitment amounts are as of the Tenth Amended Effective Date. Term Loan
A Commitment, Term Loan B Commitment and Term Loan C Commitment were reduced to
zero prior to the Tenth Amendment Effective Date.

2